Exhibit 10.6

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    5    

2. AMENDMENT/MODIFICATION NO.

129

 

3. EFFECTIVE DATE  

06/29/2018

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                CODE     5ACAAQ  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ

DALE D. PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-2223  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS     

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

$0.00

    

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)     A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
  ☐            

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to incorporate the following changes to the
ACN-13-FX

Contract:

 

1. SATURDAY DAY NETWORK OPERATIONAL CHANGE

 

New Contract Language:

 

Before December 31, 2018 the Postal Service may elect to implement changes to
Attachment 3 (Operating Plan, Day Network) dated October 31, 2016. If the Postal
Service elects to exercise this option, the aviation supplier will implement the
Attachment 3 (Operating Plan, Day Network) dated July 30, 2018 as soon as
practicable but no later than 120 calendar days after receiving the request.
Regardless of the option election date, this

Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President                                          
               

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

7-11-18

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

8/1/18



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

    Of

 

    5

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/129

 

AWARD/ EFFECTIVE DATE  

 

06/29/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

 

option will not go into effect during the Peak Season Operating Period.

 

The corresponding pricing changes will take effect on the date on which the
Attachment 3 (Operating Plan, Day Network) dated July 30, 2018 is implemented.
[*].

 

The Postal Service will retain the unilateral right to elect to revert back to
the Attachment 3 (Operating Plan, Day Network) dated October 31, 2016 at any
time. The aviation supplier will implement the change as soon as practicable but
no later than one (1) year following receipt by the aviation supplier of the
Postal Service’s notice. If the Postal Service decides to revert back to the
original Attachment 3 (Operating Plan, Day Network) dated October 31, 2016, the
[*] at the time the change is implemented by the aviation supplier.

 

                           

2. DAILY DISTRIBUTION

Current Contract Language:

 

By October 1, 2018, the Postal Service may elect to change the requested
capacity distribution from the current Combined Distribution (Tuesday /
Wednesday plan, a Thursday / Friday plan, a Saturday plan, and a Sunday plan),
to a Daily Distribution (a Tuesday plan, a Wednesday plan, a Thursday plan, a
Friday plan, a Saturday plan, and a Sunday plan), and the aviation supplier must
accept the volume in the Attachment 18 using the elected distribution method per
current operating rules. The aviation supplier will implement the change as soon
as practicable but no later than 120 calendar days after receiving the request.
If the Postal Service elects to change the requested capacity distribution to
the Daily Distribution, the Postal Service will retain the right to revert back
to the Combined Distribution within three (3) years of

 

Continued ...

 

 

               

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

3

 

    Of

 

    5

 

                  

 

CONTRACT/ORDER NO.

 

ACN-13-FX/129

 

AWARD/ EFFECTIVE DATE  

06/29/2018

 

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                  ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

     

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

implementation of the Daily Distribution. The aviation supplier will implement
the change back to a Combined Distribution as soon as practicable but no later
than six (6) months following receipt by the aviation supplier of the Postal
Service’s notice. The associated pricing will become effective six (6) months
after the Aviation Supplier’s receipt of the notice.

 

If the Postal Service elects to request capacity based on the Daily
Distribution, the following will apply:

 

a. [*]

 

b. The Postal Service will request capacity based on specific plans for a
Tuesday plan, a Wednesday plan, a Thursday plan, a Friday plan, a Saturday plan,
and a Sunday plan.

 

New Contract Language:

 

Before October 1, 2019, the Postal Service may elect to change the requested
capacity distribution from the current Combined Distribution (a Tuesday /
Wednesday plan, a Thursday / Friday plan, a Saturday plan, and a Sunday plan) to
a Daily Distribution (a Tuesday plan, a Wednesday plan, a Thursday plan, a
Friday plan, a Saturday plan, and a Sunday plan) [*]. Effective October 1, 2019,
the rate for a change from the current Combined Distribution to a Daily
Distribution will increase at a rate of [*] annually. The [*] annual rate
increase for the distribution change election takes effect on October 1 of each
year, starting in 2019. The

 

Continued ...

                   

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

4

 

    Of

 

    5

 

                  

 

CONTRACT/ORDER NO.

 

ACN-13-FX/129

 

AWARD/ EFFECTIVE DATE  

06/29/2018

 

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                  ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

     

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

effective price for the distribution change election is determined when the
Postal Service makes the election, not when the aviation supplier implements the
operation. If the Postal Service elects to change the requested capacity
distribution to the Daily Distribution, the Postal Service will retain the right
to revert back to the Combined Distribution within three (3) years of
implementation of the Daily Distribution. The aviation supplier will implement
the change back to a Combined Distribution as soon as practicable but no later
than six (6) months following receipt by the aviation supplier of the Postal
Service’s notice. The associated pricing will become effective on the date the
change is implemented.

 

3. OFFSHORE OPTIONS

Current Contract Language:

 

By October 1, 2018, the Postal Service may elect either or both of two options
described below. If the Postal Service exercises these offshore options for
higher volumes, the offshore capacity will be adjusted to the below origin and
destination level per the requested capacity distribution.

 

New Contract Language:

 

Before October 1, 2019 the Postal Service may elect either or both options
described below in Attachment 21 at the volume and prices listed in the
attachment. Effective October 1, 2019, the rates will each increase [*]
annually. The [*] annual increase takes effect on October 1 of each year. The
effective price is determined when the Postal Service makes the election, not
when FedEx implements the operation. If the Postal Service exercises these
offshore options for higher volumes, the offshore capacity will be adjusted to
the below origin and destination level per the requested capacity distribution.

 

4. ACTUAL V. OBSERVED HOLIDAY (DAY NETWORK)

 

Continued...

 

 

                   

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

5

 

    Of

 

    5

 

                  

 

CONTRACT/ORDER NO.

 

ACN-13-FX/129

 

AWARD/ EFFECTIVE DATE  

06/29/2018

 

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                  ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

     

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

Additional Contract Language:

 

For purposes of this agreement all Holidays listed below will be deemed to occur
on the actual day of the Holiday and will not be affected by when the Postal
Service, the aviation supplier, or the U.S. or any state government officially
observes the holiday.

 

The aviation supplier will not be required to provide service on Monday Night
following a widely observed Holiday that occurs on Sunday.

 

5. ULD CONTRACT LANGUAGE

New Contract Language:

 

Starting with the September 2018 Operating Period (O/P 60), the AQF (LD-8) and
AAA unit load devices (ULD) container types are incorporated into the Air Cargo
Network contract.

 

The corresponding changes, reflected on the revised, attached Attachment 10,
will take effect on the first day of the September 2018 O/P. The revised,
attached Attachment 10 incorporates the volumetric capacities of the AQF (LD-8)
and AAA ULDs. All pricing remains unchanged.

 

FedEx agrees to reimburse the Postal Service for the full commercially
reasonable costs incurred by its THS suppliers in retrofitting equipment
required to accommodate the AQF (LD-8) and AAA containers. These one-time
payments will be addressed by the parties through the reconciliation process.

 

    

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/29/2024

 

 

                   



--------------------------------------------------------------------------------

Proprietary Information—Competition Sensitive

 

Attachment 10 - Pricing Day Network (Proposal 2F)    9/3/2018

[*]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 10 - Pricing Night Network (Proposal 2B)

[*]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 10 - Pricing    9/3/2018

[*]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 21 - Offshore Capacity Options

Before October 1, 2019, the Postal Service may elect either or both of two
options described below in Attachment 21 at the volume and prices listed in the
attachment. Effective October 1, 2019, the rates will each increase [*]
annually. The [*] annual increase takes effect on October 1 of each year. The
effective price is determined when the Postal Service makes the election, not
when FedEx implements the operation. If the Postal Service exercises these
offshore options for higher volumes, the offshore capacity will be adjusted to
the below origin and destination level per the requested capacity distribution.

 

          Combined Forecast for Offshore                                   
Location    Origin    Tu-Wed    Th-Fri    Sat    Sun           Option 1    Orig
   SJU    [*]    [*]    [*]    [*]       Option 2    Orig    HNL    [*]    [*]
   [*]    [*]          Location    Destination    Tu-Wed    Th-Fri    Sat    Sun
      Option 1    Dest    SJU    [*]    [*]    [*]    [*]       Option 2    Dest
   HNL    [*]    [*]    [*]    [*]                 Daily Forecast for Offshore
                                   Location    Origin    Tue    Wed    Thu   
Fri    Sat    Sun Option 1    Orig    SJU    [*]    [*]    [*]    [*]    [*]   
[*] Option 2    Orig    HNL    [*]    [*]    [*]    [*]    [*]    [*]   
Location    Destination    Tue    Wed    Thu    Fri    Sat    Sun Option 1   
Dest    SJU    [*]    [*]    [*]    [*]    [*]    [*] Option 2    Dest    HNL   
[*]    [*]    [*]    [*]    [*]    [*]

 

1)

[*]

 

2)

[*]

If the Postal Service elects to exercise either or both of these options, the
aviation supplier will implement the change as soon as practicable but not later
than 150 days after receiving the request. The start date for any applicable
pricing changes required by exercise of either or both of these options will
take affect the date on which the expanded operations begin.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.